DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-30 filed on May 05, 2021 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 29-30 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations has/have been interpreted under 35 U.S.C. 112(f) because it uses/they use a generic placeholder "means for" coupled with  functional language without reciting sufficient structure to achieve the function: 
Claim 29 recites “means for transmitting” in line 2 and “means for communicating” in line 6.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: in Fig. 2, the specification recites reference characters 252 to be the transmitting and communicating and Fig. 9 [0051] describe the function respectively.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-16 and 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAI et al. (US 2018/0205528 A1, hereinafter "Bai") in view of Lee et al. (US 2021/0058207 A1, hereinafter "Lee").
Regarding claim 1, Bai discloses a user equipment (UE) for wireless communication (Bai, Fig. 3 350 UE), comprising:
a memory (Bai, Fig. 3 360 memory); and
one or more processors, coupled to the memory (Bai, Fig. 3 360 memory), configured to:
transmit an indication of a capability of the UE to communicate one or more of uplink transmissions or downlink transmissions having phase tracking reference signals (PT-RSs) (Bai, [0061, 51] The acknowledge signaling/alternative pattern indication may by CSI-RS report from UE to gNB. In an example, the signaling may use a CSI-RS to report from UE to base station (gNB), e.g., through a PUCCH; The required number of PT-RS pilot signals to achieve certain performance requirement, depend on a number of factors, such as channel conditions, UE speed, UE capability, UE processing power, UE battery charge, mobility, and other factors that may impact a communication system's performance); and 
communicate an uplink transmission or a downlink transmission based at least in part on the indication (Bai, [0082] the UE performs at least one of transmitting an indication of the selected recommendation for the resource to a second wireless communication device or transmitting at least one of information or a reference signal to the second device to assist the second device in determining the resource).
Bai discloses the number of PT-RS based on MCS (i.e. first layer) and scheduled frequency band but does not explicitly disclose amplitude modulated phase tracking reference signals (PT-RSs) on at least a first layer of a multilayered communication link that has a first layer and a second layer.
Lee from the same field of endeavor discloses an indication of a capability of the UE to communicate one or more of uplink transmissions or downlink transmissions having amplitude modulated phase tracking reference signals (PT-RSs) on at least a first layer of a multilayered communication link that has a first layer and a second layer (Lee, [0109, 161] When PT-RS is present (i.e. indication) in a scheduled bandwidth for PDSCH or PUSCH may be determined based on one or more of the following: scheduled number of resource blocks; modulation coding scheme (MCS) level indicated (i.e. first layer) for the scheduled PDSCH and/or PUSCH; WTRU capability (e.g., support PT-RS or not) (i.e. capability of UE); number of layers scheduled (i.e. multilayered communication link), QAM may be used for PT-RS). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified phase tracking reference signal selection disclosed by Bai and phase tracking reference signal transmitting disclosed by Lee with a motivation to make this modification in order to improve channel (Lee, [0225]).	
	
Regarding claim 2, Bai does not explicitly disclose wherein the amplitude-modulated PT-RSs comprise: a PT-RS sequence indicated by phases of the amplitude-modulated PT-RSs and data that is indicated by amplitudes of the amplitude-modulated PT-RSs.
Lee discloses wherein the amplitude-modulated PT-RSs comprise: a PT-RS sequence indicated by phases of the amplitude-modulated PT-RSs (Lee, [0176] PT-RS generation for of it/2-BPSK data modulation. For binary phase shift keying (BPSK) modulation 1912, bit sequence b(n) may be mapped to a complex-valued modulation symbol x), and data that is indicated by amplitudes of the amplitude-modulated PT-RSs (Lee, [0225] (Lee, [0225] increase the robustness of the DFT-s-OFDM symbol against multipath channel interference, where amplitude is shown on the vertical axis 3102 and the Samples are shown on the horizontal axis 3101).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified phase tracking reference signal selection disclosed by Bai and phase tracking reference signal transmitting disclosed by Lee with a motivation to make this modification in order to improve channel (Lee, [0225]).	
Regarding claim 3, Bai discloses wherein the one or more processors, to communicate the uplink transmission or the downlink transmission, are configured to receive the downlink transmission or transmitting the uplink transmission with amplitude modulated PT-RSs on a set of resources on the first layer (Bai, [0057] the number of PT-RS pilot signals may be chosen based on MCS and scheduled frequency bands), and
wherein the one or more processors, to receive the downlink transmission or transmitting the uplink transmission, are configured to: receive the downlink transmission or transmitting the uplink transmission with amplitude-modulated PT-RSs on the set of resources on the second layer (Bai, [0057] the PT-RS pilot signal locations may be selected to be the tones/resource blocks (RBs) with best channel conditions)), or receive the downlink transmission or transmitting the uplink transmission with data on the set of resources on the second layer (Not given patentable weight due to non-selected option).
Regarding claim 6, Bai does not explicitly disclose wherein the first layer is associated with a first demodulation reference signal (DMRS) port that has a signal strength that is higher than a signal strength of a DMRS port that is associated with the second layer. 
Lee discloses wherein the first layer is associated with a first demodulation reference signal (DMRS) port that has a signal strength that is higher than a signal strength of a DMRS port that is associated with the second layer (Lee, [0116] A PT-RS mapping pattern may be restarted at each symbol containing a DMRS and then mapped to every L_{PT-RS}symbol, the symbol right after front-loaded DMRS and the symbol right after additional DMRS, if it exists, may not contain PT-RS).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified phase tracking reference signal selection disclosed by Bai and phase tracking reference signal transmitting disclosed by Lee with a motivation to make this modification in order to improve channel (Lee, [0225]).	
Regarding claim 7, Bai discloses the symbols maybe split into parallel steam but does not explicitly disclose wherein the one or more processors, to communicate the uplink transmission or the downlink transmission, are configured to:
transmit the uplink transmission or receiving the downlink transmission based at least in part on:
a first codeword for data carried via a set of resources allocated for amplitude-modulated PT-RSs on the first layer, and a second codeword that is different from the first codeword, for data carried via the set of resources on the second layer.
Lee discloses wherein the one or more processors, to communicate the uplink transmission or the downlink transmission, are configured to:
transmit the uplink transmission or receiving the downlink transmission based at least in part on:
a first codeword for data carried via a set of resources allocated for amplitude-modulated PT-RSs on the first layer, and a second codeword that is different from the first codeword, for data carried via the set of resources on the second layer (Lee, [0187] The indices of the OCCs to be applied over the chunks may be determined by a rule such as cycling through the codes. As an example, assume there are 4 chunks and each chunk has 2 PT-RS bits. Then, a WTRU may apply the following codes on the four chunks in the given order: {[1 1], [1 -1], [1 1], [1 -1]} or {[1 -1], [11], [1 -1], [1 1]}. The index of the first code may be signaled or determined implicitly, for example by the WTRU ID).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified phase tracking reference signal selection disclosed by Bai and phase tracking reference signal transmitting disclosed by Lee with a motivation to make this modification in order to improve channel (Lee, [0225]).	
Regarding claim 8, Bai discloses wherein data transmitted on resources associated with the amplitude-modulated PT-RSs is associated with a dedicated acknowledgement/negative acknowledgment (ACK/NACK) bit that is different from one or more ACK/NACK bits that are associated with other data communicated via the uplink transmission or the downlink transmission (Bai, [0061] signaling may use a CSI-RS to report from UE to base station (gNB), e.g., through a PUCCH with [0036] carries the HARQ indicator (HI) that indicates HARQ acknowledgement (ACK)/negativeACK (NACK) feedback based on the physical uplink shared channel (PUSCH)). 
Regarding claim 9, Bai discloses transmit a request for a modulation and coding scheme for symbols associated with the amplitude-modulated PT-RSs (Bai, [0057, 63] a device may send a request for a recommendation of PT-RS pilot signal time-frequency resources to be used, the number of PT-RS pilot signals may be chosen based on MCS and scheduled frequency bands).
Regarding claim 10, Bai does not explicitly disclose wherein the one or more processors are further configured to: receive an indication of a modulation and coding scheme for symbols associated with the amplitude-modulated PT-RSs.
Lee discloses wherein the one or more processors are further configured to: receive an indication of a modulation and coding scheme for symbols associated with the amplitude-modulated PT-RSs (Lee, [0115] I mcs may be a MCS level used, determined, or indicated for PUSCH or PDSCH in an associated DCI, PT-RSthMCSl, PT-RSthMCS2, PTRSthMCS3, and PT-RSthMCS4 may be configured via higher layer signaling or a DCI and referred to as thresholds to determine the time density of PT-RS).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified phase tracking reference signal selection disclosed by Bai and phase tracking reference signal transmitting disclosed by Lee with a motivation to make this modification in order to improve channel (Lee, [0225]).	
Regarding claim 11, Bai discloses wherein the one or more processors, to transmit the indication of the capability of the UE, are configured to:
transmit the indication via one or more of radio resource control signaling, a medium access control element, or a physical uplink control channel message (Bai, [0089, 73] the gNb receives at least one of an indication of the selected time-frequency resource from a second wireless communication device or at least one of information or a reference signal to the second device to assist the second device in determining the resource, indicate recommended PT-RS frequency domain patterns, and/or pattern priority; and/or selected PT-RS frequency patterns, the recommended or selected pattern selection may be based on aspects including MCS), or transmit a request, for an uplink transmission or a downlink transmission,  for amplitude-modulated PT-RSs (Bai, [0063] a device may send a request for a recommendation of PT-RS pilot signal time-frequency resources to be used).
Regarding claim 12, Bai discloses wherein the one or more processors are further configured to:
receive configuration information that indicates that a base station is to provide an indication of whether amplitude-modulated PT-RSs are enabled (Bai, [0051] A system with too many PT-RS signals may utilize valuable system bandwidth for minimal decrease in channel error rate. Therefore, the PT-RS signal configuration may be selected based on the channel conditions and/or bandwidth. In some aspects, the UE and eNB may "negotiate" an appropriate PT-RS configuration).
Regarding claim 13, Bai discloses wherein the one or more processors are further configured to:
receive an indication to communicate based at least in part on amplitude modulated PT-RSs via one or more of:
a downlink control information message, a medium access control element, or radio resource control signaling. (Bai, [0057] the number of PT-RS pilot signals may be chosen based on MCS and scheduled frequency bands. The PT-RS pilot signal location may also be chosen based on channel conditions. For example, the PT-RS pilot signal locations may be selected to be the tones/resource blocks (RBs) with best channel conditions (e.g., highest SINR, or other measures of channel conditions or combinations of such measures). Such selections may be transmitted from the UE to the gNB using, for example, a CSI-RS report and/or from gNB to UE using DC).
Regarding claims 14-16 and 19-26, these claims recite "a method of wireless communication performed by a user equipment (UE)" that disclose similar functions as recited by the UE of claims 1-3 and 6-13, thus are rejected with the same rationale applied against claims 1-3 and 6-13 as presented above.
Regarding claims 27-28 and 29-30, these claims recite "a non-transitory computer-readable medium storing a set of instructions for wireless communication" and "an apparatus for wireless communication" that disclose similar functions as recited by the UE of claims 1-2, thus are rejected with the same rationale applied against claims 1-2 as presented above.	
Claims 4-5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAI et al. (US 2018/0205528 A1, hereinafter "Bai") in view of Lee et al. (US 2021/0058207 A1, hereinafter "Lee") as applied to claim above, and further in view of De Gaudenzi et al. (US 6,466,566 B1, hereinafter "Gaudenzi").
Regarding claim 4, Bai discloses wherein the one or more processors, to communicate the downlink transmission, are configured to receive the downlink transmission, and wherein the one or more processors, to receive the downlink transmission, are configured to:
perform minimum mean square error equalization on the downlink transmission to produce a first stream associated with the first layer and a second stream associated with the second layer (Bai, [0050] A higher SNR in the PT-RS pilot signals may provide a more accurate phase error estimation, an index of an RB/subband may use PT-RS tone locations within each RB/Subband that are predefined. An aspect may select a pattern and inform of the frequency pattern by sending a number of PT-RS tones, the tone locations, and port mapping, e.g., in which of the spatial streams the PT-RS tones are mapped) ;
aggregate, for symbols having at least one resource allocated for amplitude-modulated PT-RSs, signals received via resources allocated for amplitude-modulated PT-RSs (Bai, [0050] an increased number of PT-RS pilot signals may allow for frequency diversity to be exploited. For a given communication link with a given channel model and SNR/MCS/PN);
generate, based at least in part on aggregated signals received via the resources allocated for amplitude-modulated PT-RSs, complex coefficients for the respective symbols having at least one resource allocated for amplitude modulated PT-RSs (Bai, [0050] an increased number of PT-RS pilot signals may lead to a performance gain, e.g., increased data rate. However, the gain from increasing the number of PT-RS pilot signals may saturate for a given number of PT-RS pilot signals in a scheduled bandwidth. Accordingly, UEs with a large scheduled bandwidth may use a more sparse PT-RS frequency domain pattern).
Bai does not explicitly disclose error detection using MMSE and determine, based at least in part on the complex coefficients, common phase errors for the respective symbols having at least one resource allocated for amplitude-modulated PT-RSs.
Gaudenzi from the same field of endeavor discloses perform minimum mean square error equalization on the downlink transmission and determine, based at least in part on the complex coefficients, common phase errors for the respective symbols having at least one resource allocated for amplitude-modulated PT-RSs (Gaudenzi, Col. 2 line 45-52 the data-aided MMSE algorithm provides intrinsic phase estimation on top of interference mitigation. This is an apparent advantage as it relates the algorithm convergence Speed for interference mitigation to the carrier phase tracking. Over fading channels the algorithm performs poorly unless the useful signal phase is pre-corrected before entering the adaptive MMSE detector).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Gaudenzi’s system for rebinding process into Bai’s phase tracking selection as modified by Lee with a motivation to make this modification in order to improve the mean quality of the link (Gaudenzi, Col. 14 line 40-41).	
Regarding claim 5,  Bai discloses wherein the one or more processors are further configured to:
determine, based at least in part on the common phase errors, common channel phase correction coefficients for the first stream and the second stream (Bai, [0048] Phase tracking reference signals (PT-RS) may be used to track and correct phase errors in received symbols. For example, PT-RS may be used to track and correct errors in mmW systems) .
Regarding claims 17-18, these claims recite "a method of wireless communication performed by a user equipment (UE)" that disclose similar functions as recited by the UE of claims 4-5, thus are rejected with the same rationale applied against claims 4-5 as presented above.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415